ORDER
PER CURIAM.
Devaneius Bostic appeals from the trial court’s dismissal of his suit on the pleadings. We have reviewed the brief, the record on appeal and considered the claims made at oral argument. We conclude that the judgment of the circuit court did not abuse its discretion in dismissing Bostic’s suit on the pleadings. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).